UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 07512 Dreyfus Premier Worldwide Growth Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2016-June 30, 2017 Item 1. Proxy Voting Record Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus Worldwide Growth Fund ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director Edward M. Liddy For For Management 1.5 Elect Director Nancy McKinstry For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott, III For For Management 1.9 Elect Director Daniel J. Starks For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Require Independent Board Chairman Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Edward M. Liddy For For Management 1.3 Elect Director Melody B. Meyer For For Management 1.4 Elect Director Frederick H. Waddell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Debra J. Kelly-Ennis For For Management 1.7 Elect Director W. Leo Kiely, III For For Management 1.8 Elect Director Kathryn B. McQuade For For Management 1.9 Elect Director George Munoz For For Management 1.10 Elect Director Nabil Y. Sakkab For For Management 1.11 Elect Director Virginia E. Shanks For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Cease Tobacco-Related Advertising Against Against Shareholder ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: B6399C107 Meeting Date: SEP 28, 2016 Meeting Type: Special Record Date: SEP 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor A.1 Approve Matters Relating to the For For Management Acquisition of SABMiller plc by Anheuser-Busch InBev SA B.2 Receive Special Board Report and None None Management Special Auditor Report Re: Item 1 B.3 Receive Information on Modifications None None Management to the Assets and Liabilities of the Merging Companies B.4 Approve Transfer of Assets and For For Management Liabilities Re: SABMILLER plc and Anheuser-Busch Inbev SA Transaction B.5 Approve Delisting Re: SABMILLER plc For For Management and Anheuser-Busch Inbev SA Transaction C.6 Authorize Implementation of Approved For For Management Resolutions and Filing of Required Documents/Formalities at Trade Registry ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: B639CJ108 Meeting Date: APR 26, 2017 Meeting Type: Annual/Special Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor A1.a Receive Special Board Report None None Management A1.b Renew Authorization to Increase Share For Did Not Vote Management Capital up to 3 Percent of Issued Share Capital B1 Management Report Regarding the Old None None Management Anheuser-Busch InBev SA/NV B2 Report by the Statutory Auditor None None Management Regarding the Old AB InBev B3 Approval of the Accounts of the Old AB For Did Not Vote Management InBev B4 Approve Discharge to the Directors of For Did Not Vote Management the Old AB InBev B5 Approve Discharge of Auditors of the For Did Not Vote Management Old AB InBev B6 Receive Directors' Reports None None Management B7 Receive Auditors' Reports None None Management B8 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) B.9 Adopt Financial Statements For Did Not Vote Management B10 Approve Discharge to the Directors For Did Not Vote Management B11 Approve Discharge of Auditors For Did Not Vote Management B12.a Elect M.J. Barrington as Director For Did Not Vote Management B12.b Elect W.F. Gifford Jr. as Director For Did Not Vote Management B12.c Elect A. Santo Domingo Davila as For Did Not Vote Management Director B13.a Approve Remuneration Report For Did Not Vote Management B13.b Approve Remuneration of Directors For Did Not Vote Management B13.c Approve Non-Executive Director Stock For Did Not Vote Management Option Grants C1 Authorize Implementation of Approved For Did Not Vote Management Resolutions and Filing of Required Documents/Formalities at Trade Registry APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against Against Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against Against Shareholder Senior Executives ASML HOLDING NV Ticker: ASML Security ID: N07059210 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Discuss the Company's Business, None None Management Financial Situation and Sustainability 3 Discuss Remuneration Policy for None None Management Management Board Members 4 Adopt Financial Statements and For For Management Statutory Reports 5 Approve Discharge of Management Board For For Management 6 Approve Discharge of Supervisory Board For For Management 7 Receive Explanation on Company's None None Management Reserves and Dividend Policy 8 Approve Dividends of EUR 1.20 Per For For Management Ordinary Share 9 Amend the Remuneration Policy of the For For Management Management Board 10 Approve Performance Share Arrangement For For Management According to Remuneration Policy 11 Approve Number of Stock Options, For For Management Respectively Shares for Employees 12 Discuss Management Board Composition None None Management and Receive Information on Intended Appointment of First van Hout to Management Board 13.a Elect Pauline van der Meer Mohr to For For Management Supervisory Board 13.b Elect Carla Smits-Nusteling to For For Management Supervisory Board 13.c Elect Doug Grose to Supervisory Board For For Management 13.d Elect Wolfgang Ziebart to Supervisory For For Management Board 13.e Discussion of the Supervisory Board None None Management Profile 14 Amend Remuneration of Supervisory Board For For Management 15 Ratify KPMG as Auditors For For Management 16.a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital 16.b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances Re: Item 16a 16.c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger 16.d Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances Re: Item 16c 17.a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 17.b Authorize Additional Repurchase of Up For For Management to 10 Percent of Issued Share Capital 18 Authorize Cancellation of Repurchased For For Management Shares 19 Other Business (Non-Voting) None None Management 20 Close Meeting None None Management BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdlatif Yousef Al-Hamad For For Management 1b Elect Director Mathis Cabiallavetta For For Management 1c Elect Director Pamela Daley For For Management 1d Elect Director William S. Demchak For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Laurence D. Fink For For Management 1g Elect Director Fabrizio Freda For For Management 1h Elect Director Murry S. Gerber For For Management 1i Elect Director James Grosfeld For For Management 1j Elect Director Robert S. Kapito For Against Management 1k Elect Director Deryck Maughan For For Management 1l Elect Director Cheryl D. Mills For For Management 1m Elect Director Gordon M. Nixon For For Management 1n Elect Director Charles H. Robbins For For Management 1o Elect Director Ivan G. Seidenberg For For Management 1p Elect Director Marco Antonio Slim Domit For For Management 1q Elect Director John S. Varley For For Management 1r Elect Director Susan L. Wagner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Proxy Voting and Executive Against Against Shareholder Compensation 6 Report on Lobbying Payments and Policy Against Against Shareholder BRITISH AMERICAN TOBACCO PLC Ticker: BATS Security ID: 110448107 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Reappoint KPMG LLP as Auditors For For Management 5 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 6 Re-elect Richard Burrows as Director For For Management 7 Re-elect Nicandro Durante as Director For For Management 8 Re-elect Sue Farr as Director For For Management 9 Re-elect Ann Godbehere as Director For For Management 10 Re-elect Savio Kwan as Director For For Management 11 Re-elect Dr Pedro Malan as Director For For Management 12 Re-elect Dimitri Panayotopoulos as For For Management Director 13 Re-elect Kieran Poynter as Director For For Management 14 Re-elect Ben Stevens as Director For For Management 15 Elect Dr Marion Helmes as Director For For Management 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise EU Political Donations and For For Management Expenditure 20 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote on Executive For For Management Compensation Approach 3.1 Elect Director John Baird For For Management 3.2 Elect Director Isabelle Courville For For Management 3.3 Elect Director Keith E. Creel For For Management 3.4 Elect Director Gillian (Jill) H. Denham For For Management 3.5 Elect Director William R. Fatt For For Management 3.6 Elect Director Rebecca MacDonald For For Management 3.7 Elect Director Matthew H. Paull For For Management 3.8 Elect Director Jane L. Peverett For For Management 3.9 Elect Director Andrew F. Reardon For For Management 3.10 Elect Director Gordon T. Trafton II For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Mark J. Alles For For Management 1.3 Elect Director Richard W. Barker For For Management 1.4 Elect Director Michael W. Bonney For For Management 1.5 Elect Director Michael D. Casey For Withhold Management 1.6 Elect Director Carrie S. Cox For For Management 1.7 Elect Director Michael A. Friedman For Withhold Management 1.8 Elect Director Julia A. Haller For For Management 1.9 Elect Director Gilla S. Kaplan For Withhold Management 1.10 Elect Director James J. Loughlin For For Management 1.11 Elect Director Ernest Mario For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Wanda M. Austin For For Management 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director Dambisa F. Moyo For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director John S. Watson For For Management 1l Elect Director Michael K. Wirth For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Risks of Doing Business in Against Against Shareholder Conflict-Affected Areas 7 Annually Assess Portfolio Impacts of None None Shareholder Policies to Meet 2-degree Scenario *Withdrawn Resolution* 8 Assess and Report on Transition to a Against Against Shareholder Low Carbon Economy 9 Require Independent Board Chairman Against Against Shareholder 10 Require Director Nominee with Against Against Shareholder Environmental Experience 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CHRISTIAN DIOR Ticker: CDI Security ID: F26334106 Meeting Date: DEC 06, 2016 Meeting Type: Annual/Special Record Date: DEC 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Auditors' Special Report on For Against Management Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 3.55 per Share 5 Ratify Appointment of Denis Dalibot as For Against Management Director 6 Reelect Denis Dalibot as Director For Against Management 7 Reelect Renaud Donnedieu de Vabres as For For Management Director 8 Reelect Segolene Gallienne as Director For Against Management 9 Reelect Christian de Labriffe as For Against Management Director 10 Advisory Vote on Compensation of For Against Management Bernard Arnault, Chairman 11 Advisory Vote on Compensation of For Against Management Sidney Toledano, CEO 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 13 Authorize Capitalization of Reserves For Against Management of Up to EUR 80 Million for Bonus Issue or Increase in Par Value 14 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 15 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 80 Million 16 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 80 Million 17 Approve Issuance of Equity or For Against Management Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 80 Million 18 Authorize Board to Set Issue Price for For Against Management 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights 19 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 20 Authorize Capital Increase of Up to For Against Management EUR 80 Million for Future Exchange Offers 21 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 22 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Stock Option Plans 23 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 24 Set Total Limit for Capital Increase For For Management to Result from All Issuance Requests at EUR 80 Million CHRISTIAN DIOR Ticker: CDI Security ID: F26334106 Meeting Date: APR 13, 2017 Meeting Type: Annual/Special Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Auditors' Special Report on For Against Management Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 1.40 per Share 5 Reelect Bernard Arnault as Director For Against Management 6 Reelect Sidney Toledano as Director For For Management 7 Elect Luisa Loro Piana as Director For Against Management 8 Appoint Pierre Gode as Censor For Against Management 9 Non-Binding Vote on Compensation of For For Management Bernard Arnault, Chairman 10 Non-Binding Vote on Compensation of For Against Management Sidney Toledano, CEO 11 Approve Remuneration Policy of For Against Management Executive Officers 12 Amend Article 4,17,21 of Bylaws to For Against Management Comply with New Regulation 13 Delegate Power to the Board of For Against Management Directors to Amend the Bylaws to Comply with New Regulation CHUBB LIMITED Ticker: CB Security ID: H1467J104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Allocate Disposable Profit For For Management 2.2 Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 4.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 4.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 5.1 Elect Director Evan G. Greenberg For For Management 5.2 Elect Director Robert M. Hernandez For For Management 5.3 Elect Director Michael G. Atieh For For Management 5.4 Elect Director Sheila P. Burke For For Management 5.5 Elect Director James I. Cash For For Management 5.6 Elect Director Mary Cirillo For For Management 5.7 Elect Director Michael P. Connors For For Management 5.8 Elect Director John A. Edwardson For For Management 5.9 Elect Director Leo F. Mullin For For Management 5.10 Elect Director Kimberly A. Ross For For Management 5.11 Elect Director Robert W. Scully For For Management 5.12 Elect Director Eugene B. Shanks, Jr. For For Management 5.13 Elect Director Theodore E. Shasta For For Management 5.14 Elect Director David H. Sidwell For For Management 5.15 Elect Director Olivier Steimer For For Management 5.16 Elect Director James M. Zimmerman For For Management 6 Elect Evan G. Greenberg as Board For For Management Chairman 7.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 7.2 Appoint Mary Cirillo as Member of the For For Management Compensation Committee 7.3 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7.4 Appoint Robert W. Scully as Member of For For Management the Compensation Committee 7.5 Appoint James M. Zimmerman as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Approve Qualified Employee Stock For For Management Purchase Plan 10.1 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors 10.2 Approve Remuneration of Executive For For Management Management in the Amount of USD 41 Million for Fiscal 2018 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Transact Other Business (Voting) For Against Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Madeline S. Bell For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Asuka Nakahara For For Management 1.8 Elect Director David C. Novak For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director John V. Faraci For For Management 1e Elect Director Jody L. Freeman For For Management 1f Elect Director Gay Huey Evans For For Management 1g Elect Director Ryan M. Lance For For Management 1h Elect Director Arjun N. Murti For For Management 1i Elect Director Robert A. Niblock For For Management 1j Elect Director Harald J. Norvik For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Executive Compensation Against Against Shareholder Incentives Aligned with Low Carbon Scenarios DIAGEO PLC Ticker: DGE Security ID: 25243Q205 Meeting Date: SEP 21, 2016 Meeting Type: Annual Record Date: AUG 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Peggy Bruzelius as Director For For Management 5 Re-elect Lord Davies of Abersoch as For For Management Director 6 Re-elect Ho KwonPing as Director For For Management 7 Re-elect Betsy Holden as Director For For Management 8 Re-elect Dr Franz Humer as Director For For Management 9 Re-elect Nicola Mendelsohn as Director For For Management 10 Re-elect Ivan Menezes as Director For For Management 11 Re-elect Philip Scott as Director For For Management 12 Re-elect Alan Stewart as Director For For Management 13 Elect Javier Ferran as Director For For Management 14 Elect Kathryn Mikells as Director For For Management 15 Elect Emma Walmsley as Director For For Management 16 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Authorise EU Political Donations and For For Management Expenditure DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration EURAZEO Ticker: RF Security ID: F3296A108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAY 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of EUR 1.2 per Share 3 Approve Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Auditors' Special Report on For For Management Related-Party Transactions 5 Reelect Stephane Pallez as Supervisory For For Management Board Member 6 Elect Anne Dias as Supervisory Board For For Management Member 7 Approve Remuneration Policy of Members For For Management of Supervisory Board 8 Approve Remuneration Policy of Members For Against Management of Management Board 9 Non-Binding Vote on Compensation of For For Management Michel David-Weill, Chairman of the Supervisory Board 10 Non-Binding Vote on Compensation of For Against Management Patrick Sayer, Chairman of the Management Board 11 Non-Binding Vote on Compensation of For For Management Virginie Morgon and Philippe Audouin, Members of Management Board 12 Renew Appointment of Mazars as Auditor For For Management 13 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 14 Approve Change of Corporate Form to For For Management Societas Europaea (SE) 15 Pursuant to Item 14 Above, Adopt New For For Management Bylaws 16 Subject to Approval of Item 14, For For Management Delegate Powers to the Management Board to Carry Out Previous Authorizations and Delegations 17 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 18 Authorize Board to Issue Free Warrants For Against Management with Preemptive Rights During a Public Tender Offer 19 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 20 Authorize Filing of Required For For Management Documents/Other Formalities EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan K. Avery For For Management 1.2 Elect Director Michael J. Boskin For For Management 1.3 Elect Director Angela F. Braly For For Management 1.4 Elect Director Ursula M. Burns For For Management 1.5 Elect Director Henrietta H. Fore For For Management 1.6 Elect Director Kenneth C. Frazier For For Management 1.7 Elect Director Douglas R. Oberhelman For For Management 1.8 Elect Director Samuel J. Palmisano For For Management 1.9 Elect Director Steven S. Reinemund For For Management 1.10 Elect Director William C. Weldon For For Management 1.11 Elect Director Darren W. Woods For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Amend Bylaws Call Special Meetings Against For Shareholder 8 Amend Bylaws to Prohibit Precatory Against Against Shareholder Proposals 9 Disclose Percentage of Females at Each Against Against Shareholder Percentile of Compensation 10 Report on Lobbying Payments and Policy Against Against Shareholder 11 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 12 Report on Climate Change Policies Against Against Shareholder 13 Report on Methane Emissions Against Against Shareholder FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Public Policy Issues Against Against Shareholder Associated with Fake News 6 Gender Pay Gap Against Against Shareholder 7 Require Independent Board Chairman Against For Shareholder HERMES INTERNATIONAL Ticker: RMS Security ID: F48051100 Meeting Date: JUN 06, 2017 Meeting Type: Annual/Special Record Date: JUN 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Discharge of General Managers For For Management 4 Approve Allocation of Income and For For Management Dividends of EUR 3.75 per Share 5 Approve Auditors' Special Report on For Against Management Related-Party Transactions and Acknowledge the Absence of New Transactions 6 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 7 Non-Binding Vote on Compensation of For Against Management Axel Dumas, General Manager 8 Non-Binding Vote on Compensation of For Against Management Emile Hermes SARL, General Manager 9 Reelect Monique Cohen as Supervisory For For Management Board Member 10 Reelect Renaud Mommeja as Supervisory For Against Management Board Member 11 Reelect Eric de Seynes as Supervisory For Against Management Board Member 12 Elect Dorothee Altmayer as Supervisory For Against Management Board Member 13 Elect Olympia Guerrand as Supervisory For Against Management Board Member 14 Approve Remuneration of Supervisory For For Management Board Members in the Aggregate Amount of EUR 600,000 15 Renew Appointment of For For Management PricewaterhouseCoopers Audit as Auditor 16 Renew Appointment of Didier Kling et For For Management Associes as Auditor 17 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 18 Authorize Capitalization of Reserves For Against Management of up to 40 Percent of Issued Capital for Bonus Issue or Increase in Par Value 19 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to 40 Percent of Issued Capital, Including in the Event of a Public Tender Offer 20 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to 40 Percent of Issued Capital, Including in the Event of a Public Tender Offer 21 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 22 Approve Issuance of Equity or For Against Management Equity-Linked Securities up to 20 Percent of Issued Capital Per Year for Private Placements, Including in the Event of a Public Tender Offer 23 Authorize Capital Increase of up to 10 For Against Management Percent of Issued Capital for Contributions in Kind, Including in the Event of a Public Tender Offer 24 Authorize Filing of Required For For Management Documents/Other Formalities IMPERIAL OIL LIMITED Ticker: IMO Security ID: 453038408 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 2.1 Elect Director K.T. (Krystyna) Hoeg For For Management 2.2 Elect Director R.M. (Richard) Kruger For For Management 2.3 Elect Director J.M. (Jack) Mintz For For Management 2.4 Elect Director D.S. (David) Sutherland For For Management 2.5 Elect Director D.G. (Jerry) Wascom For For Management 2.6 Elect Director S.D. (Sheelagh) For For Management Whittaker 2.7 Elect Director V.L. (Victor) Young For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary C. Beckerle For For Management 1b Elect Director D. Scott Davis For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Mark B. McClellan For For Management 1f Elect Director Anne M. Mulcahy For For Management 1g Elect Director William D. Perez For For Management 1h Elect Director Charles Prince For For Management 1i Elect Director A. Eugene Washington For For Management 1j Elect Director Ronald A. Williams For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Require Independent Board Chairman Against For Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director Todd A. Combs For For Management 1f Elect Director James S. Crown For For Management 1g Elect Director James Dimon For For Management 1h Elect Director Timothy P. Flynn For For Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Michael A. Neal For For Management 1k Elect Director Lee R. Raymond For For Management 1l Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 7 Clawback Amendment Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder 9 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 10 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting LVMH MOET HENNESSY LOUIS VUITTON Ticker: MC Security ID: F58485115 Meeting Date: APR 13, 2017 Meeting Type: Annual/Special Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Auditors' Special Report on For Against Management Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 4.00 per Share 5 Reelect Delphine Arnault as Director For Against Management 6 Reelect Nicolas Bazire as Director For Against Management 7 Reelect Antonio Belloni as Director For Against Management 8 Reelect Diego Della Valle as Director For Against Management 9 Reelect Marie-Josee Kravis as Director For For Management 10 Reelect Marie-Laure Sauty de Chalon as For For Management Director 11 Appoint Pierre Gode as Censor For Against Management 12 Appoint Albert Frere as Censor For Against Management 13 Renew Appointment of Paolo Bulgari as For Against Management Censor 14 Non-Binding Vote on Compensation of For Against Management Bernard Arnault, CEO and Chairman 15 Non-Binding Vote on Compensation of For Against Management Antonio Belloni, Vice-CEO 16 Approve Remuneration Policy for For For Management Executive Corporate Officers 17 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 18 Authorize Capitalization of Reserves For Against Management of Up to EUR 50 Million for Bonus Issue or Increase in Par Value 19 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 20 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 50 Million 21 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 50 Million 22 Approve Issuance of Equity or For Against Management Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 50 Million 23 Authorize Board to Set Issue Price for For Against Management 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights 24 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 25 Authorize Capital Increase of Up to For Against Management EUR 50 Million for Future Exchange Offers 26 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 27 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Stock Option Plans 28 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 29 Set Total Limit for Capital Increase For For Management to Result from Item 19 of the 2016 AGM and All Issuance Requests Above at EUR 50 Million 30 Amend Articles 4 and 23 of Bylaws Re: For Against Management Headquarters, Double Voting Rights, and Powers of the Extraordinary General Meeting 31 Delegate Power to the Board of For Against Management Directors to Amend the Bylaws to Comply with New Regulation MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd Dean For For Management 1b Elect Director Stephen Easterbrook For For Management 1c Elect Director Robert Eckert For For Management 1d Elect Director Margaret Georgiadis For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jeanne Jackson For For Management 1g Elect Director Richard Lenny For For Management 1h Elect Director John Mulligan For For Management 1i Elect Director Sheila Penrose For For Management 1j Elect Director John Rogers, Jr. For For Management 1k Elect Director Miles White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 7 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting 8 Issue New Series of Preferred Stock Against Against Shareholder with the Right to Elect own Director 9 Adopt Holy Land Principles Against Against Shareholder 10 Adopt Policy to Ban Non-Therapeutic Against Against Shareholder Use of Antibiotics in Meat Supply Chain 11 Assess Environmental Impact of Against Against Shareholder Polystyrene Foam Cups 12 Report on Charitable Contributions Against Against Shareholder MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 30, 2016 Meeting Type: Annual Record Date: SEP 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Gates, lll For For Management 1.2 Elect Director Teri L. List-Stoll For For Management 1.3 Elect Director G. Mason Morfit For For Management 1.4 Elect Director Satya Nadella For For Management 1.5 Elect Director Charles H. Noski For For Management 1.6 Elect Director Helmut Panke For For Management 1.7 Elect Director Sandra E. Peterson For For Management 1.8 Elect Director Charles W. Scharf For For Management 1.9 Elect Director John W. Stanton For For Management 1.10 Elect Director John W. Thompson For For Management 1.11 Elect Director Padmasree Warrior For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Proxy Access Against Against Shareholder NESTLE SA Ticker: NESN Security ID: 641069406 Meeting Date: APR 06, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.30 per Share 4.1a Reelect Paul Bulcke as Director For For Management 4.1b Reelect Andreas Koopmann as Director For For Management 4.1c Reelect Henri de Castries as Director For For Management 4.1d Reelect Beat W. Hess as Director For For Management 4.1e Reelect Renato Fassbind as Director For For Management 4.1f Reelect Steven G. Hoch as Director For For Management 4.1g Reelect Naina Lal Kidwai as Director For For Management 4.1h Reelect Jean-Pierre Roth as Director For For Management 4.1i Reelect Ann M. Veneman as Director For For Management 4.1j Reelect Eva Cheng as Director For For Management 4.1k Reelect Ruth K. Oniang'o as Director For For Management 4.1l Reelect Patrick Aebischer as Director For For Management 4.2a Elect Ulf Mark Schneider as Director For For Management 4.2b Elect Ursula M. Burns as Director For For Management 4.3 Elect Paul Bulcke as Board Chairman For For Management 4.4a Appoint Beat W. Hess as Member of the For For Management Compensation Committee 4.4b Appoint Andreas Koopmann as Member of For For Management the Compensation Committee 4.4c Appoint Jean-Pierre Roth as Member of For For Management the Compensation Committee 4.4d Appoint Patrick Aebischer as Member of For For Management the Compensation Committee 4.5 Ratify KPMG AG as Auditors For For Management 4.6 Designate Hartmann Dreyer as For For Management Independent Proxy 5.1 Approve Remuneration of Directors in For For Management the Amount of CHF 10 Million 5.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 60 Million 6 Transact Other Business (Voting) Against Against Management NOVARTIS AG Ticker: NOVN Security ID: 66987V109 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: JAN 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.75 per Share 4 Approve CHF 5.14 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 5.1 Approve Maximum Remuneration of For For Management Directors in the Amount of CHF 8.5 Million 5.2 Approve Maximum Remuneration of For For Management Executive Committee in the Amount of CHF 99 Million 5.3 Approve Remuneration Report For Against Management (Non-Binding) 6.1 Reelect Joerg Reinhardt as Director For For Management and Chairman 6.2 Reelect Nancy C. Andrews as Director For For Management 6.3 Reelect Dimitri Azar as Director For For Management 6.4 Reelect Ton Buechner as Director For For Management 6.5 Reelect Srikant Datar as Director For For Management 6.6 Reelect Elizabeth Doherty as Director For For Management 6.7 Reelect Ann Fudge as Director For For Management 6.8 Reelect Pierre Landolt as Director For For Management 6.9 Reelect Andreas von Planta as Director For For Management 6.10 Reelect Charles L. Sawyers as Director For For Management 6.11 Reelect Enrico Vanni as Director For For Management 6.12 Reelect William T. Winters as Director For For Management 6.13 Elect Frans van Houten as Director For For Management 7.1 Appoint Srikant Datar as Member of the For For Management Compensation Committee 7.2 Appoint Ann Fudge as Member of the For For Management Compensation Committee 7.3 Appoint Enrico Vanni as Member of the For For Management Compensation Committee 7.4 Appoint William T. Winters as Member For For Management of the Compensation Committee 8 Ratify PricewaterhouseCoopers AG as For For Management Auditors 9 Designate Peter Andreas Zahn as For For Management Independent Proxy 10 Transact Other Business (Voting) For Against Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Renee J. James For For Management 1.12 Elect Director Leon E. Panetta For Withhold Management 1.13 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Daniel Vasella For For Management 1m Elect Director Darren Walker For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators 6 Adopt Holy Land Principles Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Massimo Ferragamo For For Management 1.5 Elect Director Werner Geissler For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Jun Makihara For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect Director Lucio A. Noto For For Management 1.11 Elect Director Frederik Paulsen For For Management 1.12 Elect Director Robert B. Polet For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Restricted Stock Plan For For Management 5 Approve Non-Employee Director For Against Management Restricted Stock Plan 6 Ratify PricewaterhouseCoopers SA as For For Management Auditors 7 Establish a Board Committee on Human Against Against Shareholder Rights 8 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Patrick de Saint-Aignan For For Management 1c Elect Director Lynn A. Dugle For For Management 1d Elect Director Amelia C. Fawcett For For Management 1e Elect Director William C. Freda For For Management 1f Elect Director Linda A. Hill For For Management 1g Elect Director Joseph L. Hooley For For Management 1h Elect Director Sean O'Sullivan For For Management 1i Elect Director Richard P. Sergel For For Management 1j Elect Director Gregory L. Summe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Todd M. Bluedorn For For Management 1d Elect Director Daniel A. Carp For For Management 1e Elect Director Janet F. Clark For For Management 1f Elect Director Carrie S. Cox For For Management 1g Elect Director Jean M. Hobby For For Management 1h Elect Director Ronald Kirk For For Management 1i Elect Director Pamela H. Patsley For For Management 1j Elect Director Robert E. Sanchez For For Management 1k Elect Director Wayne R. Sanders For For Management 1l Elect Director Richard K. Templeton For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Marc Bolland For For Management 1.4 Elect Director Ana Botin For For Management 1.5 Elect Director Richard M. Daley For For Management 1.6 Elect Director Barry Diller For For Management 1.7 Elect Director Helene D. Gayle For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Sam Nunn For For Management 1.13 Elect Director James Quincey For For Management 1.14 Elect Director David B. Weinberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Report on Human Rights Review on Against Against Shareholder High-Risk Regions THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 11, 2016 Meeting Type: Annual Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Francis S. Blake For For Management 1b Elect Director Angela F. Braly For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Scott D. Cook For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director W. James McNerney, Jr. For For Management 1g Elect Director David S. Taylor For For Management 1h Elect Director Margaret C. Whitman For For Management 1i Elect Director Patricia A. Woertz For For Management 1j Elect Director Ernesto Zedillo For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Consistency Between Against Against Shareholder Corporate Values and Political Activities 5 Report on Application of Company Against Against Shareholder Non-Discrimination Policies in States with Pro-Discrimination Laws THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Maria Elena Lagomasino For For Management 1f Elect Director Fred H. Langhammer For For Management 1g Elect Director Aylwin B. Lewis For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Mark G. Parker For For Management 1j Elect Director Sheryl K. Sandberg For For Management 1k Elect Director Orin C. Smith For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Proxy Access Bylaw Amendment Against Against Shareholder TOTAL SA Ticker: FP Security ID: 89151E109 Meeting Date: MAY 26, 2017 Meeting Type: Annual/Special Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.45 per Share 4 Approve Stock Dividend Program (Cash For For Management or New Shares) 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Reelect Patricia Barbizet as Director For For Management 7 Reelect Marie-Christine For For Management Coisne-Roquette as Director 8 Elect Mark Cutifani as Director For For Management 9 Elect Carlos Tavares as Director For For Management 10 Receive Auditors' Special Report on For For Management Related-Party Transactions Mentioning the Absence of New Transactions 11 Non-Binding Vote on Compensation of For For Management Patrick Pouyanne, CEO and Chairman 12 Approve Remuneration Policy of For For Management Chairman and CEO 13 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andrew H. Card, Jr. For For Management 1b Elect Director Erroll B. Davis, Jr. For For Management 1c Elect Director David B. Dillon For For Management 1d Elect Director Lance M. Fritz For For Management 1e Elect Director Deborah C. Hopkins For For Management 1f Elect Director Jane H. Lute For For Management 1g Elect Director Michael R. McCarthy For For Management 1h Elect Director Michael W. McConnell For For Management 1i Elect Director Thomas F. McLarty, III For For Management 1j Elect Director Steven R. Rogel For For Management 1k Elect Director Jose H. Villarreal For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 31, 2017 Meeting Type: Annual Record Date: DEC 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd A. Carney For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Gary A. Hoffman For For Management 1e Elect Director Alfred F. Kelly, Jr. For For Management 1f Elect Director Robert W. Matschullat For For Management 1g Elect Director Suzanne Nora Johnson For For Management 1h Elect Director John A.C. Swainson For For Management 1i Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management WALGREENS BOOTS ALLIANCE, INC. Ticker: WBA Security ID: 931427108 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director William C. Foote For For Management 1d Elect Director Ginger L. Graham For For Management 1e Elect Director John A. Lederer For For Management 1f Elect Director Dominic P. Murphy For For Management 1g Elect Director Stefano Pessina For For Management 1h Elect Director Leonard D. Schaeffer For For Management 1i Elect Director Nancy M. Schlichting For For Management 1j Elect Director James A. Skinner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Approve Executive Incentive Bonus Plan For For Management 5 Proxy Access Against Against Shareholder 6 Approve Report on Executive Pay & Against Against Shareholder Sustainability Performance SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Worldwide Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 17, 2017
